date internal_revenue_service number info release date conex cc tege b1 uil the honorable mitch mcconnell united_states senate washington dc attention andrea livingston dear senator mcconnell thank you for your inquiry dated date on behalf of your constituent ------------------- who works in automotive staffing he wrote that many of his clients require employees to provide their own tools and equipment on the job and believes the irs discourages blue collar businesses from using accountable plans to reimburse these expenses he also asked for a copy of the draft accountable_plan revenue_ruling addressing employee tool and equipment expenses that we are preparing ---------------is right that we are considering guidance in this area on date the department of treasury released the priority guidance plan copy enclosed and available on our website at http www irs gov pub irs-utl 2004-2005pgp pdf this plan contain sec_276 projects we intend to complete over a twelve-month period from date through date and reflects the department’s commitment to increased and more timely published guidance one of the projects listed on the priority guidance plan does relate to the issue ------------------------------------------------------- -------------------------------------------------------------------------raised revenue_ruling on tool rental page employee_benefits section b item number four we added this ruling to our priority guidance plan because we recognize that it is a key issue in tax_administration affecting both employers and employees our focus is to apply relevant tax law to the facts to promote a uniform application of the tax laws the accountable_plan rules in sec_62 of the internal_revenue_code and sec_1_62-2 of the income_tax regulations apply equally to all employers and employees generally an accountable_plan allows for reimbursements to be excluded from an employee’s gross_income and exempt from the withholding and payment of income and employment_taxes if the reimbursement arrangement meets the requirements of business connection deductible business_expense incurred as an employee of the employer substantiation the employee timely substantiated the expense to the employer and return of excess the employee returned amounts in excess of substantiated expenses to the employer if an arrangement does not satisfy one or more of these requirements then the payments are considered paid under a nonaccountable_plan and the amounts are included in the employee’s gross_income and are subject_to_withholding and payment of income and employment_taxes i assure you that we have no policy to discourage blue collar businesses from using accountable plans to reimburse expenses to employees in fact in revproc_2004_41 2002_1_cb_1098 we provided an optional expense substantiation rule applicable to certain employers and employees in the pipeline construction industry under this rule if an eligible employer’s arrangement to pay employee business_expenses otherwise satisfies the business connection and return of excess requirements an employee is deemed to have substantiated expenses of up to dollar_figure per hour and all amounts paid under the arrangement are treated as paid under an accountable_plan another example is revrul_2004_1 2004_4_irb_325 which clarifies when a mileage_allowance for local transportation_expenses computed on a basis similar to that used in computing a courier's compensation may be treated as paid under an accountable_plan i am sorry but i cannot provide -------------- a draft copy of the ruling because in fairness to all taxpayers we do not share or debate the positions in our rulings before publication when we publish a revenue_ruling it becomes binding on the irs for all taxpayers who have the facts addressed in the ruling one reason we publish the plan is to ensure that taxpayers know what issues we are working on so they can provide input before publication by encouraging and carefully considering comments as we develop guidance we create an opportunity for effective and fair input from all interested taxpayers we appreciate and will consider -----------------comments and the issues he raised i hope this information is helpful if you have further questions please call me or ------------------of my staff at -------------------- sincerely janine cook chief employment_tax branch office of division counsel associate chief_counsel tax exempt and government entities enclosure
